DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed aliphatic resin composition comprising an aliphatic resin, the specific calcium carbonate claimed, and having the unexpected results shown in the original specification and declaration filed March 10, 2022.  The closest prior art of record is Weismann et al. (US 20110172326).  Weismann et al. teaches a composition comprising an aliphatic polyester and 25 to 80 weight percent of calcium carbonate (Abstract).  Weismann et al. teaches the calcium carbonate as having an average particle diameter of 0.2 to 0.5 microns (¶0026).  Weismann et al. does not measure the standard deviation of the number average particle diameter.  However, Weismann et al. teaches that controlling the particle size distribution, which would affect the standard deviation, is desirable in the composition (¶0025).  
The original specification contains two examples that are analogous to the teaching of Weismann et al., comparative examples 3 and 4.  Comparative example 3 has a particle size within the scope of Weismann et al., but outside the claimed range.  The example also has a standard deviation of the number average particle diameter within the claimed range.  Comparative example 4 has a particle size within the claimed range and the range of Weismann et al., but a standard deviation outside the claimed range.  Both comparative example 3 and comparative example 4 have brightness values of C, while the inventive examples of A or B.  The declaration filed March 10, 2022 establishes the criticality of the brightness and the practical significance of the A and B results rather than a result of C.  Papers having a result of A or B meet the standard for a high-quality white paper, while paper with a result of C do not.  As the data shows unexpectedly superior results over the prior art, and the result is of practical significance, the claimed composition is non-obvious over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767